UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4305


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DONALD J. PRESCOTT,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:10-cr-00588-MBS-1)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    Winston David Holliday, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald J. Prescott appeals his conviction and fifty-

seven    month     sentence       imposed      following      his      guilty    plea    to

attempted       possession        with   intent         to   distribute         OxyContin.

Counsel for Prescott has filed an Anders v. California, 386 U.S.

738 (1967) brief, certifying that there are no non-frivolous

issues    for    appeal,      but    questioning        whether     Prescott’s      guilty

plea     was     valid      and     whether       the   district       court     provided

individualized reasoning for the sentence imposed.                        Prescott was

informed of his right to file a pro se supplemental brief but

did not do so.         Finding no reversible error, we affirm.

               Because Prescott did not move to withdraw his guilty

plea in the district court, the colloquy is reviewed for plain

error.        United States v. Martinez, 277 F.3d 517, 524-27 (4th

Cir. 2002).        Prior to accepting a defendant’s guilty plea, a

district       court   must    address    the      defendant      in   open     court    and

ensure he understands, among other things, the nature of the

charge against him, the possible punishment he faces, and the

rights he relinquishes by pleading guilty.                          Fed. R. Crim. P.

11(b)(1).       The court must also ensure that a sufficient factual

basis exists to support the plea, Fed. R. Crim. P. 11(b)(3), and

that    the     plea   is     knowing    and      voluntary,      Fed.    R.     Crim.    P.

11(b)(2).       Our review of the plea hearing transcript reveals no

deficiencies in the colloquy conducted by the district court.

                                              2
We thus conclude that the district court did not err in finding

Prescott’s guilty plea to be valid.

             Counsel        next      challenges            the    adequacy        of        the

explanation for Prescott’s sentence.                     Because Prescott preserved

his challenge to the sentence by arguing for a below-Guidelines

sentence, our review is for an abuse of discretion.                             See United

States v. Lynn, 592 F.3d 572, 583-84 (4th Cir. 2010). If the

district      court        procedurally          erred      and     thus      abused         its

discretion, we must reverse unless the error is harmless.                                    Id.

at 585.      “[A]n individualized explanation must accompany every

sentence.”        Id. at 576.

             Here, the district court imposed a sentence at the low

end of the properly calculated Guidelines range.                              The district

court explicitly stated that it considered the Guidelines, as

well   as    the    statutory        sentencing        factors.         The    court      also

adopted     the     undisputed       facts   in       the    presentence       report        and

stated       that     it      took      into       consideration           the      nature,

circumstances,        and    seriousness         of    the     offense,       as   well       as

Prescott’s     history       and   characteristics           and    the    necessity         for

deterrence, treatment, and counseling.                      Accordingly, we conclude

that   the    district       court    properly         based      its   sentence        on    an

individualized assessment of the facts of the case.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                             3
We therefore affirm the judgment of the district court. This

court requires that counsel inform Prescott, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Prescott requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Prescott.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     4